                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ROBERT KARL GEYER, Jr.,

             Plaintiff,

v.                                                           No. CV 18-564 CG

NANCY A. BERRYHILL,
Acting Commissioner for
Social Security Administration,

             Defendant.

                     SECOND ORDER GRANTING UNOPPOSED
                     MOTION TO EXTEND BRIEFING DEADLINES

      THIS MATTER is before the Court on Plaintiff’s second Unopposed Motion for

Extension of Time to File Briefs (Doc. 16), filed November 26, 2018. The Court, noting

that the Motion is unopposed, finds that the Motion is well-taken and should be

GRANTED.

      IT IS THEREFORE ORDERED that:

      1. Plaintiff shall file a Motion to Reserve or Remand Administrative Agency

          Decision on or before December 10, 2018;

      2. Defendant shall file a Response on or before February 8, 2019; and

      3. Plaintiff may file a Reply on or before February 15, 2019.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
